Citation Nr: 1637781	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel






INTRODUCTION

The Veteran had active service from February 1965 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  In his July 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in April 2013, the Veteran cancelled his request for a hearing and asked that his appeals be decided based on what was already of record.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus as a result of active service.  A review of the Veteran's DD Form 214 shows that while on active service his military occupational specialty was "aircraft engine mechanic."  The Veteran also reported that while performing his duties he was exposed to constant noise from jet engines.  Based on the nature of his service, the Board concedes that the Veteran was exposed to some degree of noise while on active service. 

A review of the Veteran's service treatment records is silent for complaints or treatment related to tinnitus or ringing in the ears.  

At a June 2011 VA examination, the Veteran reported constant ringing in the ears for "quite a few years."  Based on the Veteran's reports and the examination, the examiner opined that the Veteran's tinnitus was less likely than not related to his active service.  The examiner noted that medical literature explained that tinnitus was usually caused by hearing loss and since the Veteran did not have hearing loss, he did not have tinnitus related to service.  The Board finds that this opinion is inadequate as the Veteran did have hearing loss at the time of his June 2011 VA examination, and so the examiner's opinion is internally inconsistent.  

In his July 2012 substantive appeal, the Veteran reported that at the time of his January 1969 separation examination, he did not know what tinnitus was, so he did not complain about the symptoms of such.  

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Veteran has explained that he has had tinnitus since separation, but did not know what it was at that time, so he did not complain of it during his separation examination.   

In this case, the Veteran was exposed to acoustic trauma in service, and he maintains that his tinnitus arose at that time or soon thereafter.  He credibly asserts that the tinnitus has been persistent since that time.  The only medical opinion addressing the etiology of the tinnitus is inadequate.  Under the circumstances, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided. 

At the time of the June 2011 VA examination, the examiner opined that the Veteran's bilateral hearing loss disability was not related to his noise exposure in service as there was no evidence of hearing loss at the time of his separation from active service.  Following the examination, the Veteran submitted a medical article suggesting that noise exposure could cause delayed onset hearing loss.  

Based on the new evidence submitted by the Veteran, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed bilateral hearing loss disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  

After review of the claims file and examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability is etiologically related to the Veteran's active service, to include the conceded noise exposure therein.  In reporting the opinion, the examiner should consider the medical article submitted by the Veteran entitled Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-induced Hearing Loss.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


